DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 05/18/2021 Applicant amended claims 1, 14, and added the new claims 35-37. Claims 1, 6, 8, 14, and 35-37 are pending and are currently examined.

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 14 remain and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the 
Due to the lack of any demonstrable physical embodiment of the claimed invention, the Application represents a hypothetical research project and the Invention would not be put in the hands of the public until its successful completion.  A skilled artisan would conclude that the claims do not fulfill the written description requirement.
On pages 7-8 of the remarks Applicant argues that: “…each recited step of amended independent claim 1 refers to specific reagents, all of which are disclosed in the instant specification…”. 
 The arguments were carefully considered but not found persuasive because as showed previously, methods has not been performed and it’s just a hypothetical treatment protocol. Applicant was prompted to present experimental data (and not a declaration of intention) that could substantiate the claims, for critical evaluation but chose not to do so. 


Claims 1, 6, 8, 14 remain and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, for reasons of record. 
As iterated previously, the prior art is unpredictable when the current method claimed is to be performed, since the proposed method is novel in the fact that it combines previously unrelated methods. While the skill in the art is high, there are some obstacles that can be envisioned that would make outcome of the method claimed very unpredictable. Each treatment protocol has to be tried and successfully implement with the specifics of the type of cancer that needs to be treated. The methodology is very complex and encompasses administering compounds in a specific order. To perform the “method” with so many unknowns and with unpredictable results would necessitate a vast amount of experimentation that is considered undue. 
On pages 9-10 of the remarks Applicant argues that: “… the presently recited method includes several steps, the combination of which has not previously been disclosed. That is, the presently recited method includes the delivering of a chimeric molecule complex that includes an IL-15 receptor portion and an IL-15 ligand portion. As the prior art is void of any study of the presently recited combination of steps including the delivering of the chimeric molecule complex together with feeding the tumor NO or IL-2 and killing the cells in the tumor microenvironment, the Office's assessment of unpredictability in view of Hamm et al. and Hillman et al. cannot be appropriately applied to the presently claimed method of treating a patient comprising the presently claimed and advantageously combined steps.”.
The arguments were carefully considered but not found persuasive because as Applicant clearly stated, the method is new and untested and there is no experimental data to show its use.  Applicant further argues: “As an example, Fig. 6 illustrates the method of treatment in claim 1 and biological elements, when administered to a patient over 14-day cycle. Fig. 8 provides an exemplary illustration of the claimed treatment schedule and effects by The arguments were carefully considered but not found persuasive because the figures represent the diagram of a future treatment protocol and not an actual experiment performed. Again, if Applicant is in possession of experimental data that could substantiate the claims, their presentation for critical evaluation is strongly suggested.

Claims 35-37 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claims.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647